Citation Nr: 0531678	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  93-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active service from December 1976 to 
September 1978.  His DD-214 indicates that he had prior 
inactive service and a service extract in his service medical 
records shows that he had prior periods of active duty for 
training.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July 1991 and March 1992 rating actions from the 
Atlanta, Georgia, Department of Veterans' Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The Board had issued a remand for 
additional development in March 1995. In January 2001, the 
Board found that the claim of service connection for PTSD had 
been reopened.  The Board then remanded this issue for 
additional development.  The Board had also granted service 
connection for a schizoaffective disorder; in February 2003, 
the RO assigned this disorder a 100 percent disability 
evaluation, effective April 26, 1991.  In July 2003, the 
Board again remanded this issue to the RO so that a VCAA 
notification letter could be sent to the veteran.  The case 
is now again before the Board for appellate consideration.


FINDING OF FACT

The veteran does not suffer from PTSD which can be related to 
his period of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(f) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision in a claim for 
VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for PTSD in 1991.  In 
July 1991 and March 1992, the RO issued rating actions that 
denied entitlement to PTSD.  In August 2003, the veteran was 
sent a VCAA notification letter, which provided notice to the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA. A September 2003 
Supplemental statement of the case (SSOC) included the 
provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.  This included the "fourth element," 
which requires that the veteran submit any evidence relevant 
to his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The RO had 
asked the veteran to provide information about his alleged 
assault, and specific information was requested in a January 
2001 letter that also informed the veteran of other types of 
information that might support his claim; he did not respond.  
VA had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was afforded VA examinations.  Finally, in 
response to the August 2003 VCAA letter, the veteran had 
responded in September 2003 that he had no further evidence 
to submit.  Therefore, it is found that the veteran was aware 
of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

In cases where personal assaults are alleged, it is conceded 
that the records may not provide objective or supportive 
evidence of the alleged stressor.  Therefore, it is essential 
to develop alternative sources of information.  In these 
cases, the following provisions of MANUAL M21-1, Part III, 
§ 5.14(d) must be applied:

d. PTSD Claims Based on Personal Assault 
(1) Veterans claiming service connection for disability due 
to an in-service personal assault face unique problems 
documenting their claims. Personal assault is an event of 
human design that threatens or inflicts harm. Examples of 
this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking. Although these incidents are most 
often thought of as involving female veterans, male veterans 
may also be involved. Care must be taken to tailor 
development for a male or female veteran. These incidents are 
often violent and may lead to the development of PTSD 
secondary to personal assault.
(2) Because assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor. Therefore, alternative evidence 
must be sought.
(3) To service connect PTSD, there must be credible evidence 
to support the veteran's assertion that the stressful event 
occurred. This does not mean that the evidence actually 
proves that the incident occurred, rather that there be at 
least an approximate balance of positive and negative 
evidence that it occurred.
(4) Review the claim and all attached documents. Develop for 
SMRs and MPRJ information as needed.
(a) Service records not normally requested may be needed to 
develop this type of claim. Responses to the development 
letter requesting details concerning the personal assault may 
identify additional information sources. These include:
*	A rape crisis center or center for domestic abuse, 
*	A counseling facility, 
*	A health clinic, 
*	Family members or roommates, 
*	A faculty member, 
*	Civilian police reports, 
*	Medical reports from civilian physicians or caregivers, 
*	A chaplain or clergy 
*	Fellow service persons, or 
*	Personal diaries or journals. 
(b) Obtain any reports from the military police, shore 
patrol, provost marshal's office, or other military law 
enforcement. Development may include phone, fax, e-mail, or 
correspondence as long as documented in the file. 
(5) Identifying possible sources of alternative evidence will 
require that you ask the veteran for information concerning 
the incident. This should be done as compassionately as 
possible in order to avoid further traumatization. The PTSD 
stressor development letter used by regional offices to 
solicit details concerning a combat stressful incident is 
inappropriate for this type of PTSD claim. Select the 
personal assault option from the PTSD Special Issue screen in 
MAP-D for this type of claim. 
(6) Rating Veterans Service Representatives (RVSRs) must 
carefully evaluate all the available evidence. If the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident. Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor. Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to):
(a) Visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment;
(b) Sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification;
(c) Lay statements indicating increased use or abuse of leave 
without an apparent reason such as family obligations or 
family illness;
(d) Changes in performance and performance evaluations;
(e) Lay statements describing episodes of depression, panic 
attacks or anxiety but no identifiable reasons for the 
episodes;
(f) Increased or decreased use of prescription medications;
(g) Increased use of over-the-counter medications;
(h) Evidence of substance abuse such as alcohol or drugs;
(i) Increased disregard for military or civilian authority;
(j) Obsessive behavior such as overeating or undereating;
(k) Pregnancy tests around the time of the incident;
(l) Increased interest in tests for HIV or sexually 
transmitted diseases;
(m) Unexplained economic or social behavior changes;
(n) Treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma;
(o) Breakup of a primary relationship.
(7) In personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes. Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a neuropsychiatric physician.
See also Patton v. West, 12 Vet. App. 272 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The veteran has alleged that he was harassed and beaten in 
service by members of the KKK.  He now states that he has 
PTSD as a result.

The veteran's service medical records from his active period 
of service include a psychological evaluation in July 1978.  
He complained of dissatisfaction with his job.  He stated 
that he had been passed over for a promotion for someone who 
was less qualified.  He believed that this was based on race.  
He felt that he was caught up in a situation that he had no 
control over.  The mental status examination noted that he 
was alert and cooperative.  He affect was appropriate and 
there was no thought disorder.  He expressed concerns about 
his alleged unfair treatment and his weight.  The assessment 
was occupational maladjustment.  No psychiatric disorder was 
diagnosed.

His personnel records noted in 1973 that he had had five 
unexcused absences over the previous year.  In March 1979, he 
was not recommended for reenlistment based on physical 
unfitness.

The veteran was examined by VA in April 1979.  He was very 
soft-spoken and complained about his present job situation.  
There was no evidence of a serious thought disorder.  There 
was a good deal of rationalization, with no insight into how 
his own behavior and attitudes caused him to have 
interpersonal conflicts.  He was rather arrogant and lacked 
diplomatic tact.  He had much animosity and pent-up 
hostility.  The diagnosis was passive-aggressive personality 
disorder.

At his 1991 hearing, the veteran submitted September 1979 
newspaper articles which showed that there were racial 
incidents aboard the USS Independence that summer.  These 
recounted fights between white and black sailors.  It was 
also stated that this was the first incident involving the 
USS Independence.

The VA outpatient treatment records from the 1980's reflected 
diagnoses of schizoaffective disorder and a histrionic 
personality disorder.  Anxiety and depression were also 
noted.

The veteran was afforded a VA examination in January 1992.  
During this examination, he stated that he had been harassed 
on board the USS Independence by members of the KKK.  He now 
noted that he was easily depressed and would get nervous and 
cry.  He said that he sometimes heard his father's voice 
calling him.  He was not well-oriented and his affect was 
mostly flat; his mood did not show evidence of significant 
anxiety or depression.  His thinking was concrete, and there 
was evidence of rambling, poverty of thought or paranoia.  
The diagnosis was schizoaffective schizophrenia, psychotic 
during the examination.  The examiner did not believe that 
the veteran had PTSD.

In April 1993, a VA psychologist submitted a statement which 
noted his treatment of the veteran in 1977; however, he noted 
that he did not have any records available for review.  He 
stated that at the time that he saw him, the veteran was very 
distressed over his perceived mistreatment in the service.  
He reportedly feared for his personal safety and noted that 
he had been the target of racial slurs and innuendo.  He 
stated that he had feared organized groups of white 
shipmates, particularly the KKK, who were a constant menace 
to him and other black sailors.  Although he was no longer in 
immediate danger, he continued to ruminate about these 
experiences and to have disruptions in sleep and 
concentration.

The veteran was re-examined by VA in June 1998.  He 
reiterated his claimed stressors to the examiner.  The mental 
status examination noted that he was pleasant and spoke in a 
monotone.  He was cooperative and talkative.  He was 
hyperverbal and tangential.  He was over-inclusive with 
topics and responded to questions in an odd manner.  He was 
alert and oriented, but his thought processes were 
tangential.  There were no flights of ideas or looseness of 
associations.  There was no suicidal or homicidal ideations 
and he denied any hallucinations or delusions.  His mood was 
anxious and his affect was blunted.  He complained of 
intrusive recollections, nightmares, and flashbacks.  He also 
noted that he was hypervigilant and had a startle response.  
The Axis I diagnoses were schizoaffective disorder, bipolar 
type and PTSD, mild to moderate in severity.

Another VA examination was conducted in October 1999.  The 
veteran noted that he had been a medical corpsman in service, 
trained in drug and alcohol rehabilitation.  His vocation was 
going well until he was transferred to the Independence; when 
he had applied for a promotion it was given to someone he 
considered less qualified.  He stated that he had requested 
an investigation into his belief that this had been racially 
motivated; it was after this that the harassment by the KKK 
had begun.  The content of his speech often reflected his 
delusional beliefs.  He displayed fairly tangential and 
circumstantial thought patterns.  He was oriented.  He 
admitted to hallucinations that seemed very real, such as 
seeing a hooded Klansman approaching him.  He stated that the 
Navy had failed to protect him from hate crimes.  The 
examiner indicated that there was no way to determine the 
truth of the claimed stressor at the time of the examination.  
The diagnoses were schizoaffective disorder and panic 
disorder without agoraphobia.

The veteran was re-examined by VA in January 2000.  The 
examiner had reviewed the claims folder.  It was agreed that 
if the alleged stressor had occurred it would be sufficient 
to result in PTSD.  However, the examiner noted that no 
psychiatric disorder had been present in service and that 
none of the claimed experiences had been mentioned when he 
had first become psychiatrically ill.  He referred to the 
1993 letter from the private physician and expressed surprise 
that the physician would be able to recall the complaints 
made by the veteran in 1977, particularly since no records 
had been available at the time of the writing of the letter.  
The examiner stated the following:

Consequently, I do not believe it is possible at 
this time to make a clear diagnosis of 
posttraumatic stress disorder without: 1) clear and 
confirming evidence that the stressors occurred at 
the same level with the same reasonable perception 
of fears for safety, as [the veteran] recalls, and 
2) that there be some evidence that the 
posttraumatic stress disorder was apparent in some 
way in the initial months or years after the 
stressors occurred.

I could not be convinced in my review of the 
records, that these have been satisfied and 
therefore do not feel a diagnosis of posttraumatic 
stress disorder can be made.

In February 2003, the RO prepared a memorandum concerning the 
veteran's claimed stressors.  It was noted that the veteran 
had been seen by the psychiatric service in July 1978, 
complaining of job dissatisfaction.  He had felt that he had 
been passed over for promotion because of his race, and that 
it had been given to someone less qualified.  There was no 
thought disorder and no psychiatric disorder was diagnosed.  
The personnel records had shown that in 1975 he had been 
assigned 5 unexcused absences within the preceding 12 months.  
Reenlistment was not recommended in 1979 because he had 
failed to satisfactorily complete Naval Reserve training 
requirements.  It was then found that the veteran's claimed 
stressors had not been confirmed.

After carefully reviewing the evidence of record, it is found 
that service connection for PTSD is not warranted.  
Initially, it is found that the veteran has not presented 
evidence of a verified inservice stressor.  While he claims 
that he was harassed in service, and that he was the 
individual referred to in the articles which he submitted 
concerning racial attacks aboard the USS Independence, there 
is no objective evidence to confirm this claimed harassment 
had occurred.  Significantly, as noted by the January 2000 VA 
examiner, the veteran had not mentioned these claimed 
incidents when he first made psychiatric complaints.  The RO 
had attempted to find alternative ways to verify that the 
veteran had been involved, but no such evidence had been 
located.  The veteran had indicated that he had no such 
evidence.  The veteran had not presented any independent 
evidence of a stressful event that is sufficient to suggest 
his personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Therefore, it is found that a verified 
stressor has not been established.  Moreover, the diagnoses 
of PTSD that have been made were not based on the existence 
of a verified stressor.  Significantly, examiners who have 
reviewed the claims folder could not diagnose PTSD.  
Therefore, entitlement to service connection for PTSD has not 
been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


